Citation Nr: 1146290	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, specifically mechanical low back pain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran had active service from July 2002 until November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's appeal was remanded by the Board for further development in March 2011.

The Veteran requested a hearing before a member of the Board, which was scheduled for June 2010.  The record indicates that the Veteran failed to appear for his hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU was raised in the Veteran's formal appeal (VA Form 9), dated June 30, 2009.  Specifically, according to the Veteran, he is no longer able to maintain substantial gainful employment as a result of his service-connected back disabilities.  Pursuant to the duty to assist, this issue must be remanded for appropriate development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's mechanical low back pain was not manifested by forward flexion limited to 30 degrees, or a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In January 2008, prior to its adjudication of the claim at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  This letter also informed him of the information necessary to establish an effective date and disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his low back disorder.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the REMAND section below, the Board notes that additional VA psychiatric records may exist which are not associated with the file.  However, there is no evidence to suggest that additional VA treatment records, pertaining to the Veteran's low back disability, are available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was most recently afforded a VA examination in connection with his claim in April 2011.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, 
when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports of record are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disabilities has resulted in symptoms that would warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2011).

In the present case the Veteran is currently service connected for mechanical low back pain, rated at 10 percent disabling.  The Veteran's disability has been rated under the provisions of Diagnostic Codes 5237-5399 (hyphenated diagnostic codes may be used when a rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned).  

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, back disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20


Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011)

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Veteran was afforded two VA examinations during the rating period.  At the time of the February 2008 examination, a five-year history of low back pain was reported.  There was no history of hospitalization, however the Veteran reported 4-5 incapacitating episodes during the prior 12-month period, each lasting 1-2 days.  On examination, gait was normal.  There was no ankylosis, abnormality of the spinal muscle (to include guarding, spasm, tenderness), and the motor, sensory, and reflex examination were normal.  There was no fracture of a vertebral body.

Forward flexion was from 0 to 70, extension was from 0-10, right lateral rotation was from 0-20, left lateral rotation was from 0-15, bilateral lateral bending was from 0-15.  The combined range of motion was 145.  There were no other significant findings, to include any evidence of sensory loss.  See VA examination report, February 20, 2008.

Most recently, the Veteran was afforded a VA examination in conjunction with his claim in April 2011.  At that time, the Veteran denied any history of hospitalization due to his low back disability.  He reported a flare-up every 2-3 weeks, severe in nature, lasting 1-2 days.  He noted that he lost days at work during these flare-ups.  Decreased motion was reported, as was stiffness.  The Veteran described the pain as sharp, of moderate intensity, constant, and non-radiating.  

On examination, his posture was normal, as was his gait.  There was no kyphosis, lumbar lordosis or flattening, reverse lordosis, list, scoliosis, or ankylosis.  There was no spasm, atrophy, guarding, or weakness.  The Veteran did report pain with motion, as well as tenderness.  Following range of motion testing, forward flexion was from 0-80 degrees, extension was from 0-10 degrees, bilateral lateral rotation was from 0-20 degrees, and bilateral lateral flexion was from 0-20 degrees.  The combined range of motion was 170.  There was objective evidence of pain following repetitive motion, however there were no additional limitations of motion following three repetitions.  A sensory examination was normal.

X-ray evidence demonstrated that vertebral body heights and alignment were well-maintained, as were intervertebral disc heights.  There was no evidence of spondylolysis or focal osseous lesions.  No abnormalities were noted.  See VA examination report, April 15, 2011.

While VA outpatient records were also reviewed in conjunction with the Veteran's claim, these reports do not pertain to the Veteran's low back disorder, and therefore do not demonstrate findings more severe than those documented during VA examination reports of record.

As such, there is no evidence of record to demonstrate that the Veteran's forward flexion was limited to 30 degrees or less, or a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Instead, each of these manifestations were specifically addressed during the VA examinations described above, and all were negative.  In addition, there is no evidence of ankylosis during the appellate period.  With regard to the Veteran's reports of incapacitating episodes, the Board notes that the Veteran does not have a diagnosis of IVDS, nor is there evidence of prescribed bed rest.  Regarding the directives of Deluca, the record is silent for any objective evidence that the Veteran's range of motion was limited, by flare-ups or repetitive motion, to a degree which would warrant a rating of 20 percent.  As such, a rating in excess of the assigned 10 percent is not warranted for the Veteran's lumbar disability, characterized as mechanical back pain.

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing lumbar pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by VA examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that any disability discussed herein has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of each disability have been accurately reflected by the schedular criteria.  The Board further notes that, with regard to the affect of his service-connected disability pertaining to his employment, that issue is specifically addressed in the REMAND section below.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted for the issue currently on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, specifically mechanical low back pain, is denied.



REMAND

Unfortunately, a remand is required in this case in order to address the Veteran's claim for entitlement to TDIU. While the Board regrets any further delay, the issue of entitlement to TDIU was raised by the Veteran in his formal appeal of June 2009.  However, it does not appear that the Veteran's claim has been properly developed.  

As noted above, in Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran indicated within his June 2009 formal appeal that he was a photographer, but was unable to continue in that profession due to the constraints of his low back disability.  He stated that he was unable to meet the minimum requirements for carrying camera equipment.  He further noted that he had a background in construction management, which he was also unable to perform as a result of his service-connected disabilities.  He stated that he was now severely limited in his career path, and that he was forced to work desk jobs for low pay in comparison to the amount of money he would earn in his usual profession.  

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

As such, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  Following the receipt of this information, the RO/AMC should thereafter develop and formally adjudicate the TDIU claim, to include providing a TDIU-specific VA examination and/or a social and industrial survey, if necessary.

The Board notes that the issue of whether an extraschedular rating is warranted for the Veteran's back disability was discussed within the March 2011 
Board remand.  The RO/AMC declined to refer this matter to the Under Secretary for Benefits, or the Director of Compensation and Pension Services, for consideration of assignment of an extra-schedular evaluation.  It is noted, however, that this issue is encompassed within the broader issue of entitlement to TDIU.  See 38 C.F.R. § 3.321(b)(1), 3.341, 4.16, 4.19 (2011).

Finally, the Board notes that the Veteran is in receipt of VA outpatient treatment for various disorders, to include an acquired psychiatric disorder.  VA outpatient treatment currently of record notes occupational impairment.  See VA outpatient report, November 5, 2008.  However, the most recent outpatient record contained in his claims file is dated in March 2009.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  On remand, all VA records dated from March 2009, to the present, shall be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate steps to send the Veteran and his representative a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.

In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do.

2.  The RO/AMC shall associate with the Veteran's claims folder any VA treatment records from March 2009 through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the RO/AMC should thereafter develop and formally adjudicate the TDIU claim, to include providing a TDIU-specific VA examination and/or a social and industrial survey, if necessary.  

If the claim remains denied, the RO/AMC should issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


+
______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


